People v Mainer (2022 NY Slip Op 01323)





People v Mainer


2022 NY Slip Op 01323


Decided on March 2, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 2, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
REINALDO E. RIVERA
ROBERT J. MILLER
WILLIAM G. FORD, JJ.


2020-01161
 (Ind. No. 1377/19)

[*1]The People of the State of New York, respondent,
vTerrence Mainer, appellant.


Janet E. Sabel, New York, NY (Angie Louie and Stroock & Stroock & Lavan, LLP [Alexandra Lyon], of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Denise Pavlides of counsel; Darci Siegel on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Matthew Sciarrino, Jr., J.), imposed January 9, 2020, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The sentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
CONNOLLY, J.P., RIVERA, MILLER and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court